DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Species A in the reply filed on 1/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim(s) 20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/28/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within claim 3, lines 2-3: Applicant claims, “the locking screw is secured through the first body and the second body and into a portion of the first implant component”; it is unclear, and therefore indefinite, what is included in the invention?  The locking screw is positively recited as having a 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Zimmerman et al. (US 2019/0117412 A1).
In a first embodiment, associated with figs. 1-7:
With respect to claim 1:
Zimmerman et al. discloses an assembly (proximal trail assembly 120, as can be seen in figs. 3-7) for attachment to a first implant component (orthopedic component 110) (paragraph [0030]), the assembly (proximal trail assembly 120) having a size and shape of a second implant component (the 
A first body (proximal spacer component 130 OR proximal trial component 150) (paragraph [0032]); and
A second body (proximal trial component 150 OR proximal spacer component 130) removably connectable to the first body (proximal spacer component 130 OR proximal trial component 150) (paragraph [0032]);
Wherein in a temporary configuration (prior to locking together the proximal spacer component 130 and the proximal trial component 150), when the second body (proximal trial component 150 OR proximal spacer component 130) is removably connected to the first body (proximal spacer component 130 OR proximal trial component 150), the first and second bodies (proximal spacer component 130 and proximal trial component 150) are prevented from separating (prevent disengagement) while the first and second bodies (proximal spacer component 130 and proximal trial component 150) permit relative movement therebetween (permitting selective rotation and axial displacement) (paragraphs [0032, 0035-0036, 0040-0041]).
With respect to claim 2:
Wherein in a fixed configuration (once trialing is complete), the first and second bodies (proximal spacer component 130 and proximal trial component 150) are prevented from separating while relative movement is not permitted (locking the trial component 150 is a selected rotational and axial position) between the first and second bodies (proximal spacer component 130 and proximal trial component 150) (paragraph [0041]).
With respect to claim(s) 5-7:
Wherein the first and second bodies (proximal spacer component 130 and proximal trial component 150) are connectable along an axis (longitudinal axis L), and the relative movement is 
With respect to claim 8:
Wherein the first body (proximal spacer component 130) defines a recess (counter bore region 132a) and the second body (proximal trial component 150) defines a protrusion (stem portion 152) insertable into the recess (counter bore region 132a) (paragraph [0035]).
With respect to claim 13:
Wherein when assembled together, as can be seen in fig. 7, the first and second bodies (proximal spacer component 130 and proximal trial component 150) correspond to a cone body of a femoral hip assembly as the second implant component (the modular head portion of the final orthopedic implant) (paragraph [0031]).
With respect to claim 14:
Wherein the first body (proximal trial component 150) defines a femoral neck (beginning of trunk offshoot to left side of page in fig. 7) and an upper portion of a trunk of the cone body, and the second body (proximal spacer component 130) defines a lower portion of the trunk of the cone body, as can be seen in fig. 7.
In a second embodiment, associated with figs. 9-11:
With respect to claim 1:
Zimmerman et al. discloses an assembly (proximal trail assembly 220, as can be seen in figs. 9-11) for attachment to a first implant component (orthopedic component 210) (paragraph [0047]), the assembly (proximal trail assembly 220) having a size and shape of a second implant component (the modular head portion of the final orthopedic implant) to be implanted together with the first implant component (orthopedic component 210) (paragraph [0047]), comprising:

A second body (proximal trial component 250 OR proximal spacer component 230) removably connectable to the first body (proximal spacer component 230 OR proximal trial component 250) (paragraph [0050]);
Wherein in a temporary configuration (prior to locking together the proximal spacer component 230 and the proximal trial component 250), when the second body (proximal trial component 250 OR proximal spacer component 230) is removably connected to the first body (proximal spacer component 230 OR proximal trial component 250), the first and second bodies (proximal spacer component 230 and proximal trial component 250) are prevented from separating (prevent disengagement) while the first and second bodies (proximal spacer component 230 and proximal trial component 250) permit relative movement therebetween (permitting selective rotation and axial displacement) (paragraphs [0050-0051, 0053-0055, 0060]).
With respect to claim 2:
Wherein in a fixed configuration (once trialing is complete), the first and second bodies (proximal spacer component 230 and proximal trial component 250) are prevented from separating while relative movement is not permitted (locking the trial component 250 is a selected rotational and axial position) between the first and second bodies (proximal spacer component 230 and proximal trial component 250) (paragraph [0060]).
With respect to claim 3:
Further comprising a locking screw (locking mechanism/ threaded fastener 290), wherein in the fixed configuration (once trialing is complete), the locking screw (locking mechanism/ threaded fastener 290) is secured through the first body (proximal spacer component 230 OR proximal trial component 
With respect to claim 4:
Wherein the first and second bodies (proximal spacer component 230 and proximal trial component 250) are connectable along an axis (longitudinal axis L) and each define lumens aligned with the axis (longitudinal axis L) in which the locking screw (locking mechanism/ threaded fastener 290) can be disposed (paragraphs [0056-0057]).
With respect to claim(s) 5-7:
Wherein the first and second bodies (proximal spacer component 230 and proximal trial component 250) are connectable along an axis (longitudinal axis L), and the relative movement is translational about the axis (selective axial movement) and/ or rotational about the axis (selective rotation) (paragraphs [0050-0051, 0054-0055]).
With respect to claim 13:
Wherein when assembled together, as can be seen in fig. 11, the first and second bodies (proximal spacer component 230 and proximal trial component 250) correspond to a cone body of a femoral hip assembly as the second implant component (the modular head portion of the final orthopedic implant) (paragraph [0047]).
With respect to claim 14:
Wherein the first body (proximal trial component 250) defines a femoral neck (neck portion 254) and an upper portion of a trunk (cylindrical shaped body portion 252) of the cone body, and the second body (proximal spacer component 230) defines a lower portion of the trunk (cylindrical portion of proximal spacer component 230) of the cone body, as can be seen in fig. 11.
With respect to claim 15:

The trunk (cylindrical shaped body portion 252 and cylindrical portion of proximal spacer component 230) defines a maximum outer diameter (the maximum outer diameter of the components thereof);
The trunk (cylindrical shaped body portion 252 and cylindrical portion of proximal spacer component 230) defines a maximum height (the maximum combined height of the components thereof); and
The femoral neck (neck portion 254) has a conical proximal surface (tapered outer surface 258) for connecting with a femoral head (trial head), the conical proximal surface (tapered outer surface 258) defining a center point of the proximal neck, and wherein the first body (proximal trial component 250) defines an offset distance measured perpendicularly from the first axis to the center point (lateral offset from the body portion 252) (paragraph [0051]).
Claim(s) 1, 6, 8 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ball et al. (US 2004/0064190 A1).
With respect to claim 1:
Ball et al. discloses an assembly (articulating component 56, as seen in figs. 4-6/ reverse component 100, as seen in figs. 11-12) for attachment to a first implant component (clamping member 82) (paragraphs [0039, 0044, 0055]), the assembly (articulating component 56, as seen in figs. 4-6/ reverse component 100, as seen in figs. 11-12) having a size and shape of a second implant component 
A first body (bearing support 62, as seen in fig. 6/ bearing member 102, as seen in figs. 11-12) (paragraph [0041, 0055]); and
A second body (bearing member 60, as seen in fig. 5/ bearing support 104, as seen in figs. 11-12) removably connectable to the first body (bearing support 62, as seen in fig. 6/ bearing member 102, as seen in figs. 11-12);
Wherein in a temporary configuration (while trialing different components of the kit), when the second body (bearing member 60, as seen in fig. 5/ bearing support 104, as seen in figs. 11-12) is removably connected to the first body (bearing support 62, as seen in fig. 6/ bearing member 102, as seen in figs. 11-12), the first and second bodies (bearing support 62, as seen in fig. 6/ bearing member 102, as seen in figs. 11-12 and bearing member 60, as seen in fig. 5/ bearing support 104, as seen in figs. 11-12) are prevented from separating (prevents separation) while the first and second bodies (bearing support 62, as seen in fig. 6/ bearing member 102, as seen in figs. 11-12 and bearing member 60, as seen in fig. 5/ bearing support 104, as seen in figs. 11-12) permit relative movement therebetween (rotating relative to each other) (paragraph [0057]).
With respect to claim 6:
Wherein the first and second bodies (bearing support 62, as seen in fig. 6/ bearing member 102, as seen in figs. 11-12 and bearing member 60, as seen in fig. 5/ bearing support 104, as seen in figs. 11-12) are connectable along an axis (axis A), and the relative movement is rotational about the axis (rotating relative to each other) (paragraph [0057]).
With respect to claim 8:
Wherein the first body (bearing support 62, as seen in fig. 6/ bearing member 102, as seen in figs. 11-12) defines a recess (cavity 70, as seen in fig. 6/ circumferential skirt 110, as seen in figs. 11-12) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US 2019/0117412 A1) in view of Swajger et al. (5601567).
Zimmerman et al. discloses the invention substantially as claimed, as discussed above.  However, Zimmerman et al. does not disclose a plurality of first and second bodies (proximal spacer component 230 and proximal trial component 250) each having a different size or shape.
Swajger et al. teaches a multi-piece trial femoral component kit including multiple of each component of different sizes (abstract, column 3, lines 1-52) allowing for finding the best fit (creating the best interference with the bone canal) within the native anatomy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include multiple of different sizes, as taught by Swajger et al., of the components making up the kit, as disclosed by Zimmerman et al., in order to ensure finding the best fit of the implant with the native anatomy.
Allowable Subject Matter
Claim(s) 9-12, 17-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233.  The examiner can normally be reached on M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA S PRESTON/               Examiner, Art Unit 3774